NO. 292Bl

lN THE SUPREME COURT OF THE STATE GF HAWall

ERWIN E. FAGARAGAN, Petitioner/Petitioner-Appellant,
v3.
STATE OF HAWAI‘l, ReSpondent/Reapondent-Appellee.

CERTIORARl TO THE lNTERMEDlATE COURT OF APPEALS
(S.P.P. NO. OB~l-OOO9(l); CR. NO. O5~l-OO90)

ORDER REJECTlNG APPLICATlON FOR WRlT OF CERTlORARl
(By: Duffy, J., for the courtW

Petitioner/Petitioner-Appellant Erwin E. Fagaragan’S

2009,

application for writ of certiorari, filed on December 2l,

is hereby rejected.
DATED: Honolulu, HawaiUq January 20, 2010_

FOR THE COURT:

@@m»£-EM@lGV

ASSociate JuStice

 

Erwin E. Fagaraqan
petitioner/petitioner-
appellant pro se

on the application

 
 

and Duffy, JJ., and
recuSed.

.J., Nakayama, Acoba,

1 Considered by:_ Moon, C
Circuit Judge Crandall, in place of Recktenwald, J.,